  Case 6:20-cr-00078-PGB-DCI Document 13 Filed 06/01/20 Page 1 of 2 PageID 35




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


 UNITED STATES OF AMERICA

                     Plaintiff,

 vs.                                                  CASE NO. 6:20-cr-78-ORL-40DCI

 MAX BENNETT CHAMBERS

                   Defendant.
 ______________________________________/


                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Mark P. Rankin Esq., of The Law Office of Mark P.

Rankin, P.A., hereby appears as counsel for the Defendant, MAX CHAMBERS, in the above-

captioned case.

                                               Respectfully submitted,



                                               /s/ Mark P. Rankin
                                               Mark P. Rankin
                                               Florida Bar No. 0177970
                                               The Law Office of Mark P. Rankin, P.A.
                                               805 W. Azeele St.
                                               Tampa, FL 33606
                                               Telephone No. (727) 365-1751
                                               Email: mark@rankinlawoffice.com
                                               Attorney for Max Chambers
  Case 6:20-cr-00078-PGB-DCI Document 13 Filed 06/01/20 Page 2 of 2 PageID 36




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of June 2020, a true and correct copy of the

foregoing was filed with the Clerk of the Court using the CM/ECF system, which will send a notice

of electronic filing to the AUSA of record.



                                                   /s/ Mark P. Rankin
                                                   Mark P. Rankin
